Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant. The statements regarding Labonte et al. 20200363719 and Meyer et al. 202000124865 remove them as prior art.  The examiner mistakenly indicated that the ODP rejection based in part upon Mathia et al. would be overcome.  These are withdrawn as a better rejections are advanced in this action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,7,9,10,13,15,16 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al 20210199971, in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
Lee et al 20210199971 illustrates in figures 19B-19G, the coating of a lower cladding layer (1920), a core layer (1930) and an upper cladding layer (1940) and the etching of these to form a tapered structure in each using photoresist masking.  A hardmask (1950) is then coated on this, followed by a planarization layer (1952), a second hardmask layer (1954) and a photoresist.  The resist is patterned, and used to etch the second hardmask, the planarization layer, the first hardmask vertically.  The resist, second hardmask and planarization layers are then removed and the cladding and core layers are etched at an angle and the hardmask removed [0141-0158].

    PNG
    media_image1.png
    194
    185
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    194
    181
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    225
    141
    media_image3.png
    Greyscale


Ehbets et al. 6545808 teaches with respect to figures 7A-F, a substrate (17), coated with a etch stop layer (25) and a variable thin film layer (21), which can be silica or quartz (SiO2), MgF2 or CeF2.   After deposition the variable thin film is etched to provide the desired surface profile using polishing, diamond turning, laser ablation or other techniques.  This is then coated with a resist (27), which is patterned to form a grating.  This is then transferred by etching into the varying thickness layer using RIE or the like and the photoresist is removed to yield the desired phase mask (15) (9/60-11/31). 
Kikuchi et al. 20020064345 teaches with respect to figures 6A and 6B of figures 18E-18F, the laser ablation of the cladding and core layers of a waveguide [0031,0083,0134]. 
Mathia et al. 20170307834 describes the deposition of a silicon nitride layer as the dielectric material for the upper cladding layer (114), which is processed lithographically with a greyscale exposure and subsequent etching or laser ablation to form the recess with the angled sidewall illustrated in figure 3, which is then filled with polysilicon [0019]. 
	It would have been obvious to one skilled in the art to modify the process taught with respect to figures 19A-K of Lee et al 20210199971 by replacing the coating of the resist and subsequent etching of the each of the cladding and core layers with direct laser ablation of each of these layers as taught by Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosed equivalence of these techniques in patterning found in Mathia et al. 20170307834, the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths. 
	The upper cladding layer is considered to meet the sacrificial layer where the grating is formed in the core and lower cladding layers as well..  In the embodiments where the substrate is  etched to form patterned surface, the lower cladding layer meets that limitation.
	This is a new rejection which none of the arguments advanced by the applicant addresses. 

Claims 1,3-7,9-13 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al 20210199971, in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834, further in view of Hautala et al. 20190258008.
Hautala et al. 20190258008 teaches the grating can have a sinusoidal pattern to the height as illustrated in figure 1A or a sloped pattern as illustrated in figures 4C and 6C. These are used in light guiding elements [0002,
It would have been obvious to modify the processes rendered obvious by the combination of Lee et al 20210199971, Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834  by patterning the device material layer (304) in a curved/non-linear or sinusoidal pattern as this is known to form useful gratings as evidenced by figures 1A, 4C and 6C of Hautala et al. 20190258008. 
This is a new rejection which none of the arguments advanced by the applicant addresses.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-5,7,9-,11,13,15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11112694 in view of Lee et al 20210199971, Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
U.S. Patent No. 11112694 recites using grey scale masking and etching to pattern with varying depth/thicknesses, coating the result with a hardmask, patterning the hardmask with a grating pattern and using the hardmask to etch the underlying device material. The grey scale pattern can be formed using laser ablation or lithography (claim 7). Claim 13 is similar to claim 1.
It would have been obvious to modify the claimed process of the claims of U.S. Patent No. 11112694 by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths and to planarize the surface before coating the resist as taught within  the waveguiding art by Lee et al 20210199971. 
This is a new rejection which none of the arguments advanced by the applicant addresses.

Claims 1,3-5,7,9-11,13,15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10935799 in view of Lee et al 20210199971, Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
U.S. Patent No. 10935799 recites in claim 1, an underlayer on a substrate, etching it through a hardmask to vary the thickness/depth of the underlayer, coating an etch stop layer, depositing a backfill material which is then planarized and angled trenched are formed in the backfill material. Claim 2 recites a hardmask over the backfill material. 
It would have been obvious to modify the claimed process of the claims of U.S. Patent No. 10935799 by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths and to planarize the surface before coating the resist as taught within  the waveguiding art by Lee et al 20210199971. 

Claims 1,3-5,7,9-11,13,15-17 and 19--20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11226441 in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
U.S. Patent No. 11226441 recites forming an optical grating layer, etching a trench in the optical grating layer, and etching the grating layer to form angled grating structures. In claims 2 and 3, a hardmask is formed over the grating layer and a sacrificial layer formed over the hardmask, In claim 5, a second hardmask is formed over the sacrificial layer, a planarization layer and resist layer are coated and used to pattern the second hardmask. 
It would have been obvious to modify the claimed process of the claims of U.S. Patent No. 11226441 by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths. 


Claims 1,3-7,9-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 17/257767 (20210294014) in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
Application 17/257767 recites forming a recess with varying depths in a grating layer, forming a hardmask and photoresist stack over the recess, etching the photoresist stack, and etching the grating layer (claim 15). Claim 16 recites an spin-on antireflective coating, silicon AR coating and photoresist as the photoresist stack. Claims 17-20 describe the etched grating depth as varying in a linear, non-linear or oscillating manner. 
It would have been obvious to modify the claimed process of the claims of copending Application No. 17/257767 (20210294014)  by using laser ablation to form the recess in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths. 
This is a provisional nonstatutory double patenting rejection.

Claims 1,3-5,7,9-11,13,15-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/871751 (20210351069) in view of Lee et al 20210199971, Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
Application  16/871751 recites forming a pattern in a grating material layer, forming an etched pattern in the substrate, overcoating with a grating material and etching a grating into the grating materials layer (claim 1). 
It would have been obvious to modify the claimed process of copending Application No. 16/871751  by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths and to provide a hardmask layer, planarization layer and resist as taught within the waveguiding art by Lee et al 20210199971. 
This is a provisional nonstatutory double patenting rejection.

Claims 1,3,7,9,13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/656798 (20200144109) in view of Lee et al 20210199971, Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834.
Application  16/656798 recites forming a pattern in a grating material layer, forming an etch stop layer, coating a second grating material, coating a hardmask over the composite, etching the hardmask, to form a grating in the second grating material (claim 9). Claim 12 describes the pattern in the first grating layer as varying in depth/thickness. 
It would have been obvious to modify the claimed process of copending Application No. 16/656798 (20200144109)  by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths and to planarize the surface before coating the resist as taught within  the waveguiding art by Lee et al 20210199971. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/662086 (20200142120) in view of Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834

Application 17/6620867 recites forming a recess with a linearly varying depth in a grating layer, forming a hardmask and photoresist stack over the recess, etching the photoresist stack, and etching the grating layer (claim 15). Claim 16 recites the photoresist stack as a photoresist and planarization layer. Claims 18-20 describe the etched grating depth as varying in a linear, non-linear or oscillating manner. 
It would have been obvious to modify the claimed process of claims 15-20 of copending Application No. 16/662086 (20200142120)  by using laser ablation to form the recess in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Ehbets et al. 6545808,  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 with a reasonable expectation of success based upon the disclosure of the direct laser ablation of cladding an core layers in  Kikuchi et al. 20020064345 and Mathia et al. 20170307834 and the use of laser ablation to form a patterned surface, followed by overcoating with a resist and etching of a grating pattern found in Ehbets et al. 6545808 to produce a grating with varying heights/depths.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 8, 2022